Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 11, 2014                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  150039(3)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  IN RE BRENDA K. SANDERS, JUDGE                                                                                     Justices
  36TH DISTRICT COURT                                                        SC: 150039
                                                                             JTC Formal Complaint 95
  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and the Honorable Michael F. Sapala is appointed
  master to hear Formal Complaint No. 95.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 11, 2014
                                                                              Clerk